UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4349


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KEVIN CARDEN,

                  Defendant - Appellant.



                              No. 16-4350


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

BEVERLY CARDEN,

                  Defendant - Appellant.




Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:15-cr-00016-MJG-2; 1:15-cr-00016-MJG-1)


Submitted:   February 23, 2017              Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Gerald C. Ruter, LAW OFFICE OF GERALD C. RUTER PC, Baltimore,
Maryland; James Wyda, Federal Public Defender, Sapna Mirchandani,
Greenbelt, Maryland, for Appellants.   Rod J. Rosenstein, United
States Attorney, Jefferson McClure Gray, Evan T. Shea, Assistant
United States Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Kevin Carden and Beverly Carden owned and operated AccuPay,

Inc., a payroll service company that received money from small

companies for the purpose of making payroll payments to AccuPay’s

clients’ employees and to withhold and pay over to the Internal

Revenue Service payroll tax withholdings.                Instead of making the

agreed payments, the Cardens diverted funds from client accounts

into their personal checking accounts to be used for the Cardens’

personal expenses.

       Kevin Carden pled guilty to one count of wire fraud, 18 U.S.C.

§ 1343 (2012), and one count of filing a false tax return, 26

U.S.C. § 7206(1) (2012), and Beverly pled guilty to one count of

mail fraud, 18 U.S.C. § 1343, and one count of filing a false tax

return.     The district court varied upward as to both Kevin and

Beverly, sentencing Kevin to 72 months’ imprisonment, and Beverly

to 60 months’ imprisonment.               They appeal, arguing that their

sentences are substantively unreasonable.                We affirm.

       We   review    a   sentence        for    procedural      and   substantive

reasonableness,       applying      “an       abuse-of-discretion       standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                   A district court

“has flexibility in fashioning a sentence outside of the Guidelines

range,” United States v. Diosdado–Star, 630 F.3d 359, 364 (4th

Cir.   2011),   and   need   only    “set       forth   enough   to    satisfy   the

appellate court that [it] has considered the parties’ arguments

                                          3
and has a reasoned basis” for its decision.                 Id. (quoting Rita v.

United States, 551 U.S. 338, 356 (2007)).                “In reviewing a variant

sentence,     we   consider        whether     the    sentencing      court   acted

reasonably both with respect to its decision to impose such a

sentence and with respect to the extent of the divergence from the

sentencing range.”       United States v. Washington, 743 F.3d 938, 944

(4th Cir. 2014) (internal quotation marks omitted).

     The     district     court     properly      calculated        Kevin   Carden’s

Guidelines    range      as   57   to     71   months,    and   Beverly     Carden’s

Guidelines range as 46 to 57 months.                 The court heard arguments

from both parties, including the Government’s suggestion of a

below-Guidelines      sentence      for    Beverly    and   a   within-Guidelines

sentence for Kevin, considered the sentencing factors of 18 U.S.C.

§ 3553(a) (2012), and explained its rationale for the slight upward

variant sentences it imposed.              The district court considered the

arguments asserted in mitigation, but concluded that a slight

upward variance from the Guidelines range was justified in each

case due to the long-term nature of the fraud, the extensive victim

impact, and the need for deterrence.                 Having reviewed the record

and the district court’s thorough explanation of its sentences, we

conclude    that   the    Cardens’      respective       variance    sentences   are

substantively reasonable.

     Accordingly, we affirm the district court’s judgments.                       We

dispense with oral argument because the facts and legal contentions

                                           4
are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                       AFFIRMED




                                5